DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose an information transmission method, comprising: receiving a pilot signal and data sent by a terminal device; determining a data processing mode based on a mapping relationship between the pilot signal and the data processing mode, wherein the data processing mode comprises a modulation and coding mode, and the mapping relationship indicates the pilot signal corresponds to the data processing mode; and processing data based on the data processing mode.

In regard amended claim 7, the prior arts of record do not teach or disclose a terminal device, comprising: a processor configured to: determine a data processing mode, wherein the data processing mode comprises a modulation and coding mode, process data based on the data processing mode, and determine a pilot signal based on a mapping relationship between the pilot signal and the data processing mode, wherein the mapping relationship indicates the pilot signal corresponds to the data processing mode; and a transceiver configured to send the pilot signal and processed data.

In regard amended claim 14, the prior arts of record do not teach or disclose a communications device, comprising: a transceiver configured to receive a pilot signal and data that are sent by a terminal device; and a processor configured to: determine a data processing mode based on a mapping relationship between the pilot signal and the data processing mode, wherein the data processing mode comprises a modulation and coding mode, and the mapping relationship indicates the pilot signal corresponds to the data processing mode; and process the data based on the data processing mode.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Date: 02/18/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476